    Case 2:20-cv-05071-KM Document 21 Filed 05/11/20 Page 1 of 2 PageID: 764



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
YEURY J. S.                               :
                                          :
            Petitioner,                   :   Civ. No. 20-5071 (KM)
                                          :
      v.                                  :
                                          :
THOMAS DECKER, et al.,                    :          ORDER
                                          :
            Respondents.                  :
_________________________________________ :


          Presently before the Court is Petitioner Yeury J. S.’s 1 petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. (DE 1.) For the reasons detailed in the accompanying Opinion, and

for good cause shown,

          IT IS this 11th day of May, 2020

          ORDERED that the petition (DE 1) is GRANTED insofar as a preliminary injunction shall

be issued; and it is further

          ORDERED that Petitioner is to be released subject to the following specific conditions;

and it is further

          ORDERED that Immigration and Customs Enforcement (“ICE”) has 24 hours to process

this Court’s order and release Petitioner to the address provided by Petitioner’s counsel; and it is

further

          ORDERED that Petitioner shall be restricted to home confinement, but may leave his home

for activities such as obtaining food and other necessities; obtaining medical and mental health

treatment; and to the extent Petitioner may be authorized to lawfully work in the United States, to


1
        Consistent with guidance regarding privacy concerns in social security and immigration
cases by the Committee on Court Administration and Case Management of the Judicial Conference
of the United States, Petitioner is identified herein only by his first name and last initial.
   Case 2:20-cv-05071-KM Document 21 Filed 05/11/20 Page 2 of 2 PageID: 765



perform such work if his employment is deemed essential under the New Jersey and New York

Governors’ executive orders; or with permission of the Court or ICE; and it is further

          ORDERED that Petitioner shall submit to ATD electronic bracelet monitoring, as well as

telephonic monitoring as required by ICE; and it is further

          ORDERED that ICE may place standard release conditions upon Petitioner, such as

directing him not to commit any crimes, to report to all court hearings, and to refrain from

associating with any gang members; and it is further

          ORDERED that Petitioner comply with any court orders and attend all court dates; and it

is further

          ORDERED that Petitioner comply with all national, state, and local shelter-in-place and

public safety orders, and CDC guidelines regarding COVID-19; and it is further

          ORDERED that the preliminary injunction shall remain in effect until July 3, 2020; and it

is further

          ORDERED that the Court shall conduct a telephonic status conference on July 1, 2020 at

9:00 a.m. to determine whether an extension of the preliminary injunction is warranted; and it is

further

          ORDERED that, if modification of the above conditions of release are sought, counsel shall

attempt to agree, but if unable to do so, the party seeking modification shall submit a letter

application, and opposing counsel shall submit their response within two days thereafter.



                                                              /s/ Kevin McNulty
                                                              ______________________________
                                                              KEVIN MCNULTY
                                                              United States District Judge




                                                  2
